         Case 3:18-cv-06722-AGT Document 65 Filed 07/31/20 Page 1 of 5




1    HUNTER PYLE, SBN 191125
     KATHERINE FIESTER, SBN 301316
2
     HUNTER PYLE LAW
3    428 Thirteenth Street, 11th Floor
     Oakland, California 94612
4    Telephone: (510) 444-4400
     Facsimile: (510) 444-4410
5    hunter@hunterpylelaw.com
6    kfiester@hunterpylelaw.com

7    MONIQUE OLIVIER, SBN 190385
     KATHARINE CHAO, SBN 247571
8    OLIVIER SCHREIBER & CHAO LLP
     201 Filbert Street, Suite 201
9    San Francisco, California 94133
10   Telephone: (415) 484-0980
     Facsimile: (415) 658-7758
11   monique@osclegal.com
     kathy@osclegal.com
12
     Attorneys for Plaintiff EVAN TOOLAJIAN and the Proposed Class
13
14
                                 UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                       SAN FRANCISCO DIVISION
17
18   EVAN TOOLAJIAN on behalf of himself and          Case No. 3:18-cv-06722-AGT
     all others similarly situated;
                                                      [PROPOSED] ORDER GRANTING
19                                                    PLAINTIFF’S MOTIONS FOR (1) FINAL
                               Plaintiff,             APPROVAL OF CLASS ACTION
20                                                    SETTLEMENT, AND (2) ATTORNEYS’
                          v.                          FEES, COSTS, AND CLASS
21                                                    REPRESENTATIVE SERVICE AWARD
                                                      [AS MODIFIED]
22   AIR METHODS CORPORATION, a Delaware
     corporation, and DOES 1 through 10, inclusive,   Date: July 31, 2020
23                                                    Time: 10:00 a.m.
                               Defendants.            Ctrm.: A, 15th Floor
24                                                    Judge: Hon. Alex G. Tse

25
26
27
28
                                                              Case No.: 3:18-cv-06722-AGT
          ORDER GRANTING PLAINTIFF’S MOTIONS FOR FINAL APPROVAL OF CLASS ACTION
                     SETTLEMENT AND ATTORNEYS’ FEES [AS MODIFIED]
         Case 3:18-cv-06722-AGT Document 65 Filed 07/31/20 Page 2 of 5




1           These matters came on for hearing via Zoom video conference on July 31, 2020, at 10:00
2    a.m., before the Honorable Alex G. Tse of the United States District Court for the Northern

3    District of California. Due and adequate notice having been given to the Settlement Class (as
4    defined below), and the Court having considered all papers filed and proceedings held herein, all
5    oral and written comments and any objections received regarding the proposed settlement, having
6    reviewed the record in the above captioned matter, and good cause appearing therefor,
7           IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
8           1.      The Court has jurisdiction over the subject matter of the above-captioned action
9    (the “Action”), Evan Toolajian (“Class Representative”), Defendant Air Methods Corporation
10   (“AMC” or “Defendant”), and all members of the Class, which is defined as follows:
11          All current and former Pilots employed by Air Methods Corporation in California at any
12          time during September 20, 2014 to April 24, 2020.
13          2.      The terms “Settlement” or “Settlement Agreement” shall refer to the Amended
14   Joint Stipulation of Class Action Settlement and Release filed by the Class Representative on
15   April 3, 2020 (Dkt. No. 53), and all terms herein shall have the same meaning as the terms defined
16   in the Settlement Agreement, unless specifically provided herein.
17          3.      The Court grants final approval of the Settlement Agreement because it meets the
18   criteria for final settlement approval. The Settlement falls within the range of possible approval as
19   fair, adequate and reasonable, appears to be the product of arm’s-length and informed
20   negotiations, and treats all members of the Class fairly.
21          4.      The Court finds that the distribution by U.S. first-class mail of the Class Notice
22   constituted the best notice practicable under the circumstances to all persons within the definition
23   of the Class, and fully met the requirements of due process under the United States Constitution
24   and applicable state law. Based on evidence and other material submitted in conjunction with the
25   Final Approval Hearing, the Notice to the Class was adequate. The Notice informed members of
26   the Class of the terms of the Settlement, their right to object to the Settlement or Plaintiff’s Motion
27   for Attorneys’ Fees and Costs and the Class Representative’s Service Award, their right to appear
28
                                             -1-               Case No.: 3:18-cv-06722-AGT
          ORDER GRANTING PLAINTIFF’S MOTIONS FOR FINAL APPROVAL OF CLASS ACTION
                     SETTLEMENT AND ATTORNEYS’ FEES [AS MODIFIED]
         Case 3:18-cv-06722-AGT Document 65 Filed 07/31/20 Page 3 of 5




1    in person or by counsel at the Final Approval Hearing, and their right to exclude themselves from
2    the Settlement and pursue their own remedies. Adequate periods of time were provided by each

3    of these procedures.
4           5.      The Court finds, for purposes of settlement only, that the Class satisfies the
5    applicable standards for certification under Federal Rules 23(a) and 23(b)(3). Accordingly, solely
6    for purposes of effectuating this Settlement, this Court has certified the Class, as defined above.
7    Because the Class is being certified here for settlement purposes only, the Court need not (and
8    does not) address the manageability requirement of Rule 23(b)(3). See Amchem Products, Inc. v.
9    Windsor, 521 U.S. 591 (1997).
10          6.      The Court approves the Settlement and the Released Claims and other terms set
11   forth in the Settlement Agreement as fair, reasonable and adequate. The Parties and the
12   Settlement Administrator are directed to perform in accordance with the terms set forth in the
13   Settlement Agreement.
14          7.      Except as to any individual member of the Class who has validly and timely opted
15   out of the Settlement, all of the claims asserted in the Action are dismissed with prejudice. The
16   Parties are to bear their own attorneys’ fees and costs, except as otherwise provided in the
17   Settlement Agreement and this Order.
18          8.      By this Judgment, the Class Representative and each member of the Class who has
19   not validly and timely requested exclusion from the Settlement by opting out, hereby release AMC
20   and the Released Parties (as defined in the Settlement Agreement) from the Released Claims (as
21   those terms are defined in the Settlement Agreement).
22          9.      The Action is dismissed on the merits and with prejudice, permanently barring the
23   Participating Class Members from prosecuting any of the Released Claims. The Court reserves
24   and retains exclusive and continuing jurisdiction over the Action, the Class Representative, the
25   Class, and AMC for the purposes of supervising the implementation, effectuation, enforcement,
26   construction, administration and interpretation of the Settlement Agreement and this Judgment.
27
28
                                             -2-               Case No.: 3:18-cv-06722-AGT
          ORDER GRANTING PLAINTIFF’S MOTIONS FOR FINAL APPROVAL OF CLASS ACTION
                     SETTLEMENT AND ATTORNEYS’ FEES [AS MODIFIED]
         Case 3:18-cv-06722-AGT Document 65 Filed 07/31/20 Page 4 of 5




1           10.     The Court finds that the plan of allocation for the shares of the Gross Settlement
2    Amount as set forth in the Settlement Agreement is fair and reasonable, and that distribution of the

3    Net Settlement Amount shall be done in accordance with the terms outlined in the Notice and
4    Settlement Agreement.
5           11.     The Court hereby orders the appointment of Plaintiff Evan Toolajian as Class
6    Representative for the Class for purposes of settlement.
7           12.     The Court hereby orders the appointment of Hunter Pyle of Hunter Pyle Law and
8    Monique Olivier and Katharine Chao of Olivier Schreiber & Chao LLP as Class Counsel for
9    purposes of settlement.
10          13.     The Settlement Administrator shall pay from the Gross Settlement Amount: (i) the
11   Settlement Administrator for its reasonable fees for its services; and (ii) the Service Award to the
12   Class Representative to reimburse him for his valuable services to the Settlement Class. The
13   Court hereby approves the payment of settlement administration costs in the amount of $7,000 to
14   Simpluris, Inc., the Settlement Administrator, for services rendered in this matter. The Court also
15   approves the Service Award to the Class Representative in the amount of $10,000 for his valuable
16   services in initiating and maintaining this litigation, the risks he undertook in bringing this Action,
17   and the benefits conferred onto the Settlement Class. The Court finds that these payments are fair
18   and reasonable. The Settlement Administrator is directed to make the foregoing payments in
19   accordance with the terms of the Settlement Agreement.
20          14.     The Court hereby awards to Class Counsel the amount of $490,000 for attorneys’
21   fees, and the amount of $12,406.54 for costs. Based on Plaintiff’s Motion for Attorneys’ Fees,
22   Costs, and Class Representative Service Award (Dkt. No. 55), the Court finds that Class Counsel
23   advanced legal theories on a contingent-fee basis, that their efforts resulted in a substantial
24   monetary recovery for the Class, and that the requested attorneys’ fees awarded are reasonable.
25   The Court finds this payment to be fair and reasonable. The Settlement Administrator is ordered
26   to wire these funds to Class Counsel in accordance with the terms of the Settlement Agreement.
27
28
                                             -3-               Case No.: 3:18-cv-06722-AGT
          ORDER GRANTING PLAINTIFF’S MOTIONS FOR FINAL APPROVAL OF CLASS ACTION
                     SETTLEMENT AND ATTORNEYS’ FEES [AS MODIFIED]
         Case 3:18-cv-06722-AGT Document 65 Filed 07/31/20 Page 5 of 5




1           15.    This document shall constitute a judgment for purposes of Rule 58 of the Federal
2    Rules of Civil Procedure.

3           IT IS SO ORDERED.
4    Dated: July 31, 2020
5                                                  ______________________________________
                                                   ALEX G. TSE
6                                                  United States Magistrate Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-               Case No.: 3:18-cv-06722-AGT
          ORDER GRANTING PLAINTIFF’S MOTIONS FOR FINAL APPROVAL OF CLASS ACTION
                     SETTLEMENT AND ATTORNEYS’ FEES [AS MODIFIED]
